 Case 6:20-mc-00009-JDK Document 4-9 Filed 06/04/20 Page 1 of 2 PageID #: 51
   Case 3:19-mc-00018-B Document 5 Filed 04/01/19 Page 1 of 2 PageID 120


                               UNITED STATES DISTRICT COUR
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


                                                   §
  In Re Jason Lee Van Dyke                         §           No. 3:19-MC-018-B
                                                   §

                                               ORDER

       Attorney Jason Lee Van Dyke (“Counsel”) was suspended from the practice of law pursuant

to an Agreed Judgment of Partially Probated Suspension that he entered into with the Texas

Commission for Lawyer Discipline (“Agreed Judgment”). See ECF No. 1-1. Under the terms of the

Agreed Judgment, Counsel is actively suspended from March 1, 2019 to May 31, 2019. If Counsel

complies with certain terms and conditions, the active suspension is followed by a nine-month

period of probated suspension, ending February 29, 2020. During the period of active suspension,

Counsel agreed not to practice law in Texas, hold himself out as an attorney at law, perform legal

services for others, accept fees for legal services, or appear as counsel in any Texas or federal court.

Id.

       This proceeding concerns the reciprocal loss of Counsel’s membership on the bar of this

court under Local Criminal Rule 57.8(a) and (h). Under the rule, a member of the bar of this court

is subject to suspension or disbarment if “for any reason other than nonpayment of dues, failure to

meet continuing legal education requirements, or voluntary resignation unrelated to a disciplinary

proceeding or problem,” the attorney loses the right to practice law before (1) the courts of the

State of Texas, (2) the highest court of any other state or the District of Columbia, or (3) any

federal court. See Local Rule 57.8(a)(1). Counsel does not contest that he has temporarily lost his

right to practice before the courts of the State of Texas and is subject to reciprocal discipline by
 Case 6:20-mc-00009-JDK Document 4-9 Filed 06/04/20 Page 2 of 2 PageID #: 52
   Case 3:19-mc-00018-B Document 5 Filed 04/01/19 Page 2 of 2 PageID 121


this court. Counsel opposes reciprocal discipline on the grounds that (1) there is such an infirmity

of proof establishing the misconduct as to give rise to the clear conviction that the court could not,

consistent with its duty, accept as final the conclusion on that subject, and (2) the discipline

imposed would result in grave injustice or be offensive to the public policy of the jurisdiction. See

ECF No. 4.

       Court records show that counsel has no active cases before the court, however, and that

the last case in which Counsel made an appearance was disposed of in 2014. Under these

continuing circumstances, the undersigned will stay this proceeding until after the period of active

suspension has concluded, after which Counsel may move to reopen this disciplinary proceeding

by filing the appropriate motion. During the period of stay, Counsel’s membership status on the bar

of this court will remain unchanged.

       This case is STAYED until further order of the court.

       SO ORDERED.

       Signed this 1st day of April, 2019.




                                                  2
